DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (apparatus), Species A2 (rotatable carousel to which swing arms are attached to the top ring motors embodiment of Fig 35), Species B1 (CMP connected to network connected to processing apparatus embodiment of Fig 27), and Species C1 (optical sensor arrangement of Fig 29A-B) in the reply filed on 10/30/2020 is acknowledged.
Claims 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2020.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“holding section” in claim 1-8 and 10 interpreted as a top ring [0064] and equivalents thereof.
“detection section” in claim 1-8 and 10 interpreted as a current sensor [0130], and equivalents thereof.
“change detection section” in claim 1-8 interpreted as a computer (note [0136] teaches the endpoint detection section is the change detection section 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se. Regarding claim 10, the USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 10, the claims recite “the one electric motor” in line 12 of claim 1 and in line 11 of claim 10. There is no antecedent basis for this limitation. In both claims the line prior recites “one of the first, second and third electric motors”. For purpose of examination on the merits, the claim is being interpreted as “the one electric motor” refers to the “one of the first, second and third electric motors.” Applicant is kindly requested to consider amending the claim to recite “one electric motor of the first, 
Regarding claim 10, the claim is confusing because the preamble identifies a (note: this should include “non-transitory” for the reasons presented in the rejection under 35 USC 101 above) computer readable medium that records a program for causing a computer to control a polishing apparatus. It is unclear if “for causing a computer to control a polishing apparatus” is an intended use of a program that is recorded by the computer readable medium (note in this interpretation the claim is directed to a non-transitory computer readable recording medium that records a program and the remaining limitations are intended use of the program to be recorded) or if applicant intends to claim a non-transitory computer readable medium storing thereon a program to control the apparatus (note in this interpretation the details of the program are more than intended use). Because the details of the program are claimed, for purpose of examination on the merits, the claim is interpreted as the medium is for storing the program and the details of the program represent more than intended use of a program to be recorded. This is supported by [0154] and [0186]. Applicant is kindly requested to consider amending the claim preamble to recite “A non-transitory computer readable recording medium storing a program that when executed by a computer causes the computer to control a polishing apparatus, the apparatus comprising:”  The additional text suggested by examiner is for clarity to further ensure the limitations of the program are clearly beyond intended use. 
Regarding claim 10, the format of the claim and language of the claim in lines 10-17 renders it unclear as to whether the detection section causes the computer to 
Regarding claim 10 limitations “change detection means” and “control means”, the inclusion of a function and “means” renders the limitation unclear as to whether or not it is invoking an interpretation under 35 USC 112(f). It is noted that there does not appear to be clear support for separate structures to be the structure disclosed as a “change detection means” and a “control means” because both appear to be part of the computer that has already been claimed in the claim. These appear to be recitations of the steps the computer as commanded by the program will perform. For purpose of examination on the merits, these limitations are interpreted as steps or processes the 
Regarding claim 10, it is unclear what is meant by “control means that can control the polishing” because the present preamble already requires the computer to control the polishing apparatus that can polish. Both limitations are interpreted as referring to the same control of the polishing apparatus. Applicant may wish to include any of the steps of controlling polishing recited in claim 9 that applicant feels are essential to the control program. For purpose of examination on the merits, the claim will be interpreted as inclusive of any teaching of control of the polishing by a computer controlled by a program.
Claims 2-8 are included for their dependency from claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 6293845 of Clark-Phelps et al., hereinafter Clark-Phelps..
Regarding claim 1, Clark-Phelps teaches a polishing apparatus (abstract, Fig 1) for polishing between a polishing pad (pad Fig 1) and a polishable object disposed opposed to the polishing pad (wafer is in the head Fig 1, col 3, ln 65 to col 4, ln 3), the polishing apparatus comprising: a polishing table that can hold the polishing pad (platen with pad Fig 1); a first electric motor that can drive to rotate the polishing table (platen motor col 3, ln 60); a holding section that can hold the polishable object and press the polishable object against the polishing pad (head Fig 1); a second electric motor that can drive to rotate the holding section (head motor col 3, ln 60); a swing arm that holds the holding section (carousel Fig 1); a third electric motor that can swing the swing arm around a swing center on the swing arm (col 3, ln 60-61 carousel motor); a detection section that can detect a current value of one of the first, second and third electric motors and/or a torque command value of the one electric motor and can generate a first output (current detector col 3, ln 65 to col 4 ln 5 and col 5, ln 35-43), and a change detection section (detection system col 5 ln 37-42, note that the Luxtron Optima 9300 
Regarding claim 2, the fist output can be continuous and thus synchronized with the swing motion of the swing. Further It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 3, the fist output can be continuous and thus synchronized with the fluctuation of the arm torque added to the swing arm regarding the swing center. Further It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus 
Regarding claim 4, the change detection section can increase the change amount by multiplying the output by a constant (col 13, ln 10-col 14, ln 45 teaches the change detection section may perform adjustments to the measured values).
Regarding claim 5, the change detection section can perform averages to reduce the noise (col 13, ln 30-45).
Regarding claim 6, the change detection section can perform end point detection based on a change in the detected frictional force (col 4, ln 1-10).
Regarding claim 7, the change detection section amplifies the first output or adds a predetermined value and can increase the change amount of the first output (col 13, ln 10-col 14, ln 45 teaches the change detection section may perform adjustments to the measured values).
Regarding claim 8, the change detection section can obtain an amount of the fist output subjected to smoothing (col 13, ln 30-45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark-Phelps in view of US Patent 6609962 of Wakabayashi et al., hereinafter Wakabayashi.
Regarding claim 10, Clark-Phelps remains as applied to the analogous limitations of the apparatus of claim 1. Clark-Phelps has taught a computer program on non-transitory recording medium to function as a change detection means to detect a change in the frictional force between the pad and the object (col 3, ln 60 to col 5 ln 34) (col 3, ln 35-43). Clark-Phelps fails to teach controlling the apparatus to control polishing and fails to teach the program commands the computer to increases the change amount while swinging the polishable object around the swing center on a swing arm. .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0041316 teaches an in situ eddy current monitor in a CMP polishing apparats (all figures and [0024]). US2004/0176015 teaches optical and frictional end point detection in CMP (all figures and [0016]). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KARLA A MOORE/Primary Examiner, Art Unit 1716